DETAILED ACTION

Status of Claims

Claims 21, 24-25 & 28-31 are currently pending in this NON-FINAL communication in response to the amendment submitted on 12/7/20. 
Claims 23 & 27 have been cancelled in the amendment.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.
 

Response to Arguments

Applicant's arguments regarding 101 have been fully considered but they are not persuasive. 


Issue #1:


Applicant:   The Applicant notes that in example 37 of the Subject Matter Eligibility Examples: Abstract Ideas of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) the example claim, as presented, was found to be patent eligible under 35 USC §101. Specifically, under Step 2A - Prong 2 the claim directed to a method of rearranging icons on a graphical user interface (GUI) of a computer system was found to be a practical application. The claim of example 37 recites a combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons (that is, ordering the icons) to a position on the GUI closest to the start icon of the computer system based on the determined amount of use and rearranging the display based on the claimed algorithm. The claim as a whole integrates the process into a practical application. Particularly, the additional elements reciting a specific manner of automatically rearranging and displaying icons. Similarly, in the instant invention, the claims receive connections from network- connected devices via user manipulation, a novel algorithm will sequence the plurality of wallets for ordering a novel and unobvious usage of the electronic wallets in conjunction with an identification of target value units and usage of an associated target value unit wallet. Applicant notes that, advantageously, the system and method presented in the claims, by leveraging a nested sequence in conjunction with a target value unit, provide an improvement over systems known in the art to, "allow significantly more transaction products to be conceived, created, and allow for multiple end user applications to be created" (Applicant: 3[0003]). Further, such an arrangement "allows the designation and manipulation of multiple value unit wallets that allow an end user to designate which types of value units in a transaction product account may be implemented on a per-transaction basis such that a person may perform a transaction in one value unit and settle it using another." (Applicant: 9[0008]) providing a benefit of, "[a] creation of the transaction product specifically may decrease the fees associated with value unit exchange." (Applicant: 3[0008])) providing a more efficient mechanism for processing transaction by complete control of a variety of wallets, that is, "allow[ing] the nominal usage of multiple types of value unit exchanges such as digital currencies (e.g. bitcoin), fiat currency, consumer rewards (e.g. loyalty points) and other types of value units to be used on a per-transaction basis by an end user" (Applicant: [0010]). 


Examiner:  While Example 37 appears to be an appropriate comparator against the instant application, the mapping does not correspond properly with the Example, and claim language should be amended accordingly (as to not monopolize the exception).  The applicant has not vetted the criteria and is looking at the re-arrangement of wallets selected under a ‘target value unit’ scenario as a re-ordering scenario that will automatically re-arrange a wallet usage-list on a GUI, but there are still some gaps in the analysis presented by applicant.

The automatic re-arrangement of icons corresponds to the automatic re-arrangement of wallets utilized in the secondary sequence (user input contributes to the primary sequence) based on something.  It appears that a user’s manipulation of the toggles (the criteria?) in the primary sequence changes the ordering of wallet selection. Next, a secondary sequence is created based on the primary sequence, but the secondary sequence appears only to be a reflection of the primary sequence which re-arranges the order based on toggled accounts.    

Once the secondary sequence displays the ordering of wallets for a particular “scenario”, does the claim limit only the secondary sequence as the final/updated ordered list?  How does the list continue to update based on a criteria like ‘amount of usage’?  Updating a running total also does not appear to correspond with ‘amount of usage’.  Is the primary sequence not necessary once the secondary sequence is created – what is that further interaction? 

As an aside, the if/then clauses should be clarified to remove aspects of conditionality which would end the process prior to reaching a deny/approve conclusion).  The below further describes the Examiner’s analysis for mapping against Example 37:


receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; 

(“the graphical user interface further operable to rearrange the predefined wallet sequence…further operable to enable each transaction product account…to be toggled…receive a primary wallet sequence from the first user device…comprising one or more toggled transaction product accounts” --- Note: the user toggles accounts via the GUI of the user device in order to define the primary wallet sequence.  Applicant is arguing that the “rearrangement” within the predefined sequence maps to the specific criteria, but the rearrangement of wallet usage does not appear to be the criteria, rather the end result.  What is the specific criteria impacting the re-ordering of the list in the secondary sequence?)

determining, by a processor, the amount of use of each icon over a predetermined period of time; and 

(Note: While applicant is focused on the secondary wallet sequence to map to this step, again, what is the criteria that is comparable to the ‘amount of usage of each icon’)?

automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.

(Note: The icons appear to correspond with the wallet, and there are numerous sequences a-foot, but it appears the only consideration should be drawn toward the primary sequence (by way of user input) and the secondary sequence which sets the final ordering against a target value unit scenario.  Further explanation of how the secondary sequence is different from the primary sequence should be described in the claim language.  The rejection is maintained. 


Applicant’s arguments regarding 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Objections

Claims 21, 24-25 & 28-31 are objected to because of the following informalities:  


Claim 21 & 25:

Grammatical errors which should be amended as follows: “if a target value unit transaction product account, associated with the target value unit,  is not comprised”, and “examining each remaining transaction product account of the at least one transaction product account”

Claim 24:


Typographical error which should be amended as follows: “the system of claim 2[[3]]1”.


Claim 28:


Typographical error which should be amended as follows: “the system of claim 2[[7]]5”.


Claims depending on the above are rejected by way of its dependency.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-25 & 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 21 & 25:

The following limitation is unclear:  “if the running total is greater than zero and there is at least one transaction product account that has not been toggled…examin[e] each remaining transaction product account at least one transaction product account according to the primary wallet sequence until the running total is zero or less, or until all remaining toggled transaction product accounts have been examined;” (emphasis in bold).  The primary sequence only is comprised of toggled accounts (“the primary wallet sequence further comprising one or more toggled transaction product accounts”).  The limitation is directed to identifying at least one un-toggled account (for subtraction of an amount) according to the primary sequence.  What relevance does examining the primary wallet sequence have in this regard when the primary (and for that matter secondary sequence) is only concerned with toggled accounts?    Therefore, the Examiner will interpret “according to the primary wallet sequence” as “according to the at least one transaction product account that has not been toggled”.


Dependent claims are rejected using the same rationale as the above. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24-25 & 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 25 as the claim that represents the claimed invention for analysis and is similar to system Claim 21.  Claim 25 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, at a transaction product management computer, a plurality of connections from a plurality of user devices; receiving, at the transaction product management computer, a plurality of connections from a plurality of external services; associating, by a wallet processor, a first transaction product of a plurality of transaction products to a first user device of the plurality of user devices; wherein the first transaction product comprises: 5a wallet container comprising a plurality of transaction product accounts, each transaction product account associated with a type of value units of a plurality of types of value units; and a predefined wallet sequence for determining an order of usage for at least a portion of the plurality of transaction product accounts; sending the predefined wallet sequence and the at least portion of the plurality of transaction product accounts to a graphical user interface associated with the first user device, the graphical user interface operable to rearrange the predefined wallet sequence, the graphical use interface further operable to enable each transaction product account, of the at least portion of the plurality of transaction product accounts, to be toggled; receiving, at the wallet processor, a primary wallet sequence from the first user device, the primary wallet sequence comprising a rearrangement of the at least portion of the plurality of transaction product accounts comprised within the predefined wallet sequence, the primary wallet sequence further comprising one or more toggled transaction product accounts; creating, at the wallet processor, a secondary wallet sequence based on the one or more toggled transaction product accounts, the secondary wallet sequence determining an order of usage of the one or more toggled transaction product account, the order or usage based on the primary wallet sequence; receiving, at the wallet processor, a transaction from a first external service; determine a required amount based on the transaction; start a running total based on the required amount; update the running total by subtracting the transaction amount from a converted quantity of value units associated with the first toggled transaction product account in the secondary wallet sequence; if the running total is greater than zero and the quantity of toggled transaction product accounts is greater than one, then iteratively update the running total by subtracting the transaction amount from a converted quantity of value units associated with each 6remaining toggled transaction product account by examining each remaining toggled transaction product account according to the secondary wallet sequence until the running total is zero or less, or until all remaining toggled transaction product accounts have been examined; if the running total is greater than zero and if a target value unit transaction product account, associated with the target value unit, and is not comprised within one of the one or more toggled transaction product accounts, then update the running total by subtracting the transaction amount from the quantity of value units associated with the target value unit transaction product account; if the running total is greater than zero and there is at least one transaction product account that has not been toggled, iteratively update the running total by subtracting the transaction amount from a converted quantity of value units associated with each remaining transaction product account of the at least one transaction product account by examining each remaining transaction product account at least one transaction product account according to the primary wallet sequence until the running total is zero or less, or until all remaining toggled transaction product accounts have been examined; if the running total is greater than zero, then send a transaction declined message to the first external service; otherwise, send an authorization message to the first external service. 



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of managing transaction products.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The network, computer, devices, processor & GUI in Claim 25 (in addition to the memory of Claim 21) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21 & 25 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 21 & 25 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 24 & 28 – API interface – which is just a generic computer component used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-25 & 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen (US 20150254770) in view of Wilczynski (US 20170024728).


Claim 21. 

Bondesen teaches the following limitations:

a network-connected transaction product management computer comprising a processor, a memory, and programming instructions, the programming instructions, when executed by the processor, 

(Bondesen – [0014] FIG. 2 provides a token system process in which the user may utilize a payment device ( or payment instrument over the Internet) to enter into transactions with merchants utilizing tokens instead of user account numbers, in accordance with one embodiment of the present disclosure; [0087] These one or more computer-executable program code portions may be provided to a processor of a general purpose computer, special purpose computer, and/or some other programmable data processing apparatus in order to produce a particular machine, such that the one or more computer-executable program code portions, which execute via the processor of the computer and/or other programmable data processing apparatus, create mechanisms for implementing the steps and/or functions represented by the flowchart(s) and/or block diagram block(s); 



cause the processor to: 

(Bondesen – [0036] create the digital wallet for the user (e.g., through a wallet created for a business client or retail client associated with the user); [0024] A user may have one or more digital wallets on the user's payment device. The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets; [0064] the financial institution offering the token may have a list of conversion rates between the value of the token, in whatever units are used to denominate the token, and units of one or more currencies into which the token can be converted; [0037] a specific digital wallet and/or a specific account within the digital wallet may be selected for a particular merchant with whom the user 2 wants to enter into a transaction. For example, the user 2 may select "wallet 1" to enter into a transaction with "merchant 1" and "token 1" to utilize a specific account.)


receive a plurality of connections from a plurality of user devices; 

(Bondesen – [0020] Institutions, organizations, or even individuals that process financial transactions are widely varied in their organization and structure. Terms like "financial institution" are intended to encompass all such possibilities, including but not limited to banks, finance companies, stock brokerages, credit unions, savings and loans, mortgage companies, insurance companies, and/or the like. Additionally, disclosed embodiments may suggest or illustrate the use of agencies or contractors external to the financial institution to perform some of the calculations, data delivery services, and/or authentication services. These illustrations are examples only, and an institution or business can implement the entire method and system on their own computer systems or even a single work station if appropriate databases are present and can be accessed; [0029] the token may be stored on one or more payment devices 4 directly, and as such any transaction entered into by the user 2 with the one or more payment devices 4 may utilize the token; [Fig. 1])


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



receive a plurality of connections from a plurality of external services; 

(Bondesen – [0020] e.g. at least one of the financial institution partners; [0079] e.g. digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties...the cloud digital wallet, when entering into a transaction with the merchant over the Internet the transaction information may be captured and transferred to the wallet provider (e.g., in some embodiments this may be the merchant or another third party); e.g. network, para [0037]-[0039], para [0024]-[0025], [0028]-[0029]);)


associate a first transaction product of the plurality of transaction products with a first user device of the plurality of user devices, 

(Bondesen - [0036] create the digital wallet for the user (e.g., through a wallet created for a business client or retail client associated with the user); [0024] A user may have one or more digital wallets on the user's payment device. The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets; [0029] the token may be stored on one or more payment devices directly, and as such any transaction entered into by the user 2 with the one or more payment devices 4 may utilize the token; [0037] a specific digital wallet and/or a specific account within the digital wallet may be selected for a particular merchant with whom the user 2 wants to enter into a transaction. For example, the user 2 may select "wallet 1" to enter into a transaction with "merchant 1" and "token 1" to utilize a specific account.)

the first transaction product comprising: a wallet container comprising a plurality of transaction product accounts, 

(Bodensen – [0024] A user may have one or more digital wallets on the user's payment device. The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets;)


each transaction product account associated with a type of value unit of a plurality of types of value units; and

(Bodensen – [0055] a known currency is a currency that is capable of being converted into another currency on a financial market. For example, currencies listed on exchanges are considered to be known currencies. Similarly, virtual currencies such as bitcoins, points in rewards systems that can be bought and/or sold on a marketplace (e.g., from the issuer of the rewards points), points associated with social media and/or gaming systems, and the like, may also be considered a known currency if they can be transferred with other types of currencies.)


receive a transaction from a first external service; 

(Bodensen – [0020] disclosed embodiments may suggest or illustrate the use of agencies or contractors external to the financial institution to perform some of the calculations, data delivery services, and/or authentication services. These illustrations are examples only, and an institution or business can implement the entire method and system on their own computer systems or even a single work station if appropriate databases are present and can be accessed., [0037] One or more of the acquiring financial institutions 20, the card association networks 30, and/or the issuing financial institutions 40 may control the tokenization routing database in order to assign and manage routing instructions for tokenization across the payment processing industry. The tokenization routing database 32 may be populated with the tokens and the corresponding issuing financial institutions 40 to which transactions associated with the tokens should be routed; [0038] Once the token and transaction details are routed to the issuing financial institution 40, the issuing financial institution 20 determines the user account associated with the token through the use of the token account database 42. The financial institution determines if the funds are available in the user account for the transaction and if the transaction information meets other limits by comparing the transaction information with the limits associated with the token, the user account associated with the token, or other limits described herein.)

determine a required amount based on the transaction; 

(Bondesen – [0008] determining a total amount of the transaction; determining
that the value of the multi-currency token is greater than or equal to the total amount of the transaction)


if the running total is greater than zero, then send a transaction declined message to the first external service; 

(Bondesen – [0020] e.g. at least one of the financial institution partners; [0038] The financial institution determines if the funds are available in the user account for the transaction and if the transaction information meets other limits by comparing the transaction information with the limits associated with the token, the user account associated with the token, or other limits described herein…If the transaction information does not meet one or more of the limits, then the issuing financial institution 20 denies the transaction. The issuing financial institution sends a notification of the approval or denial of the transaction back along the channels of the transaction processing system to the merchant 10, which either allows or denies the transaction. [0079] e.g. digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties...the cloud digital wallet, when entering into a transaction with the merchant over the Internet the transaction information may be captured and transferred to the wallet provider (e.g., in some embodiments this may be the merchant or another third party)

otherwise, send an authorization message to the first external service.

(Bondesen – [0020] e.g. at least one of the financial institution partners; [0038] If the transaction meets the limits associated with the token or user account, then the issuing financial institution 20 allows the transaction…The issuing financial institution sends a notification of the approval or denial of the transaction back along the channels of the transaction processing system to the merchant 10, which either allows or denies the transaction. [0079] e.g. digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties...the cloud digital wallet, when entering into a transaction with the merchant over the Internet the transaction information may be captured and transferred to the wallet provider (e.g., in some embodiments this may be the merchant or another third party)


Bondesen does not explicitly teach the following limitations, however Wilczynski teaches:


a predefined wallet sequence for determining an order of usage for at least a portion of the plurality of transaction product accounts; 

(Wilczynski – [0020] Client machines 102A-102N each may include a respective digital wallet management system (130A, 130N), to manage one or more respective digital wallets (106A, 106N) and corresponding digital wallet assets (108A, 108N). [0021] Examples of digital wallet assets 108A, 108N may include, but are not limited to, one or more credit cards, debit cards, mobile payment accounts, money transfer accounts, loyalty cards, rewards cards, offers, coupons, advertisements, bank accounts, checking accounts, investment accounts, electronic marketplace accounts [0064] transaction processor module 170 performs a payment transaction using one or more digital wallet asset 108A fund sources based on a sequential, ordered, or ranked payment structure as defined in a relationship between the digital wallet assets 108A. [0069] In an example, digital wallet management module 160 determines one or more suggested relationships for new and/or existing digital wallet assets 108A to present to a user…presents the suggested relationships determined for the digital wallet assets 108A to a user of a digital wallet software application 202 for consideration.)

Examiner Note: a predefined wallet sequence or suggested ordering of usage is determined for a user’s new digital wallet assets or transaction product accounts. Spec 0061 “a transaction product account 514 comprises a holding account for one or more wallet 703 into which value unit can be stored”.  



send the predefined wallet sequence and the at least portion of the plurality of transaction product accounts to a graphical user interface associated with the first user device, 



(Wilczynski – [0064] transaction processor module 170 performs a payment transaction using one or more digital wallet asset 108A fund sources based on a sequential, ordered, or ranked payment structure as defined in a relationship between the digital wallet assets 108A. [0068] UI management module 140 presents one or more dialog boxes or screens to a user that include information about digital wallet assets 108A, one or more predetermined ways to associate digital wallet assets 108A in a relationship, and/or one or more suggested ways for the user to create a relationship between digital wallet assets 108A. [0069] In an example, digital wallet management module 160 determines one or more suggested relationships for new and/or existing digital wallet assets 108A to present to a user…presents the suggested relationships determined for the digital wallet assets 108A to a user of a digital wallet software application 202 for consideration.)

Examiner Note: The predetermined/suggested (predefined) sequence is presented to the user via the GUI.


the graphical user interface operable to rearrange the predefined wallet sequence, 


(Wilczynski – [0068] UI management module 140 presents one or more dialog boxes or screens to a user that include information about digital wallet assets 108A, one or more predetermined ways to associate digital wallet assets 108A in a relationship, and/or one or more suggested ways for the user to create a relationship between digital wallet assets 108A. [0069] In an example, digital wallet management module 160 determines one or more suggested relationships for new and/or existing digital wallet assets 108A to present to a user…presents the suggested relationships determined for the digital wallet assets 108A to a user of a digital wallet software application 202 for consideration.)


the graphical user interface further operable to enable each transaction product account, of the at least portion of the plurality of transaction product accounts, to be toggled; 

(Wilczynski – [0033] UI management module 140 may provide a user of the digital wallet software application 202 with various screens and graphical components that allow the user to add digital wallet assets 108A to a digital wallet 106A, to input digital wallet asset 108A data, to update digital wallet asset 108A data, to remove digital wallet assets 108A from a digital wallet 106A, to create attribute-based relationships between digital wallet assets 108A, to create event or activity-based relationships between digital wallet assets 108A, and/or to perform various user interface gestures to streamline digital wallet 106A management. [0039] digital wallet management module 160 may determine a suggested relationship between digital wallet assets 108A automatically without user confirmation or user input, create a determined relationship between digital wallet assets 108A after receiving user confirmation [0040] digital wallet management module 160 may notify a digital wallet user about how a modification to a digital wallet asset 108A or an event involving a digital wallet asset 108A is to affect another digital wallet asset 108A based on an actual, determined, or suggested relationship between digital wallet assets 108A.  [0044] the user performs the gesture to create a suggested relationship between digital wallet assets 108A determined by a digital wallet manager module 130.)

Examiner Note:  Gestures by user allows for assets or accounts to be toggled by creating a relationship or not.  Spec 0073 “toggle the status of a wallet”.  Toggle definition by Merriam-webster definition: “to switch between two different options for (something, such as a computer setting) usually by pressing a single button or a simple key combination”.


receive a primary wallet sequence from the first user device, 

(Wilczynski – [0020] Client machines 102A-102N each may include a respective digital wallet management system (130A, 130N), to manage one or more respective digital wallets (106A, 106N) and corresponding digital wallet assets (108A, 108N). [0072] creates a determined relationship between digital wallet assets 108A suggested to a user after receiving affirmative confirmation from the user.)

Examiner Note:  After the predefined sequence is confirmed by the user, the primary wallet sequence is confirmed. 





the primary wallet sequence comprising a rearrangement of the at least portion of the plurality of transaction product accounts comprised within the predefined wallet sequence, the primary wallet sequence further comprising one or more toggled transaction product accounts; 


(Wilczynski – [0044] the user performs the gesture to create a suggested relationship between digital wallet assets 108A determined by a digital wallet manager module 130. [0068] UI management module 140 presents one or more dialog boxes or screens to a user that include information about digital wallet assets 108A, one or more predetermined ways to associate digital wallet assets 108A in a relationship, and/or one or more suggested ways for the user to create a relationship between digital wallet assets 108A. [0069] In an example, digital wallet management module 160 determines one or more suggested relationships for new and/or existing digital wallet assets 108A to present to a user…presents the suggested relationships determined for the digital wallet assets 108A to a user of a digital wallet software application 202 for consideration. [0072] creates a determined relationship between digital wallet assets 108A suggested to a user after receiving affirmative confirmation from the user.)





2create a secondary wallet sequence based on the one or more toggled transaction product accounts, the secondary wallet sequence determining an order of usage of the one or more toggled transaction product account, the order or usage based on the primary wallet sequence;

(Wilczynski – [0064] transaction processor module 170 performs a payment transaction using one or more digital wallet asset 108A fund sources based on a sequential, ordered, or ranked payment structure as defined in a relationship between the digital wallet assets 108A. [0072] Digital wallet management module 160 also may adjust, modify, and/or remove relationships between digital wallet assets 108A automatically or based on user input. Digital wallet management module 160 may create and maintain a relationship between digital wallet assets 108A in a corresponding digital wallet 106A or other data store 180.)


determine a target value unit associated with the transaction; 

(Wilczynski – [0025] Digital wallet software application 202 comprises a plurality of example digital wallet assets, including a first credit card 204, a second credit card 206, a debit card 208, a coffee store gift card 210, a movie theater rewards card 212, a driver's license 214, and a wine store rewards card 216. [0079] transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)


    PNG
    media_image2.png
    1006
    568
    media_image2.png
    Greyscale






start a running total based on the required amount; 


(Wilczynski – [0079] transaction processor module 170 performs a financial transaction using a digital wallet 106A based on a relationship between digital wallet assets. In one example, a relationship between multiple digital wallet asset 108A payment sources defines an order, sequence, and a ranking for how the payment sources are to be used when making a purchase or payment. For example, the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable.)



update the running total by subtracting the transaction amount from a converted quantity of value units associated with the first toggled transaction product account in the secondary wallet sequence; 

(Wilczynski – [0025] Digital wallet software application 202 comprises a plurality of example digital wallet assets, including a first credit card 204, a second credit card 206, a debit card 208, a coffee store gift card 210, a movie theater rewards card 212, a driver's license 214, and a wine store rewards card 216. [0042] transaction processor module 170 applies resources from two or more digital wallet assets 108A when paying for a purchase based on a sequential, ordered, or ranked payment resource relationship created between multiple digital wallet assets 108A. For example, transaction processor module 170 first may use funds from one or more gift cards, before using funds from one or more debit cards, and before using funds from one or more credit cards when paying for a purchase based on a relationship between such digital wallet assets 108A. [0074] digital wallet management module 160 monitors and detects when digital wallet asset 108A information updates, attribute updates, status changes, events, and activities occur. For example, digital wallet management module 160 may detect when a digital wallet asset 108A as a low balance [0079] transaction processor module 170 performs a financial transaction using a digital wallet 106A based on a relationship between digital wallet assets. In one example, a relationship between multiple digital wallet asset 108A payment sources defines an order, sequence, and a ranking for how the payment sources are to be used when making a purchase or payment. For example, the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable…transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)

Examiner Note: There is a ordering of assets which identifies when one payment source is exhausted resulting in a second payment asset being used (which would rely on the remaining or updated balance for the given transaction) before moving on to another asset if the second payment asset is also exhausted.



if the running total is greater than zero and the quantity of toggled transaction product accounts is greater than one, then iteratively update the running total by subtracting the transaction amount from a converted quantity of value units associated with each remaining toggled transaction product account by examining each remaining toggled transaction product account according to the secondary wallet sequence until the running total is zero or less, or until all remaining toggled transaction product accounts have been examined; 

(Wilczynski – [0025] Digital wallet software application 202 comprises a plurality of example digital wallet assets, including a first credit card 204, a second credit card 206, a debit card 208, a coffee store gift card 210, a movie theater rewards card 212, a driver's license 214, and a wine store rewards card 216. [0042] transaction processor module 170 applies resources from two or more digital wallet assets 108A when paying for a purchase based on a sequential, ordered, or ranked payment resource relationship created between multiple digital wallet assets 108A. For example, transaction processor module 170 first may use funds from one or more gift cards, before using funds from one or more debit cards, and before using funds from one or more credit cards when paying for a purchase based on a relationship between such digital wallet assets 108A. [0074] digital wallet management module 160 monitors and detects when digital wallet asset 108A information updates, attribute updates, status changes, events, and activities occur. For example, digital wallet management module 160 may detect when a digital wallet asset 108A as a low balance [0079] transaction processor module 170 performs a financial transaction using a digital wallet 106A based on a relationship between digital wallet assets. In one example, a relationship between multiple digital wallet asset 108A payment sources defines an order, sequence, and a ranking for how the payment sources are to be used when making a purchase or payment. For example, the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable…transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)


if the running total is greater than zero and if a target value unit transaction product account, associated with the target value unit, and is not comprised within one of the one or more toggled transaction product accounts, 


(Wilczynski – [0058] a relationship between a credit card, store membership card and a photo identification card automatically causes a specific credit card and store membership card to be used for purchases with a merchant or automatically causes the credit card to be used when the store membership card is used. [0072] Digital wallet management module 160 also may adjust, modify, and/or remove relationships between digital wallet assets 108A automatically or based on user input. Digital wallet management module 160 may create and maintain a relationship between digital wallet assets 108A in a corresponding digital wallet 106A or other data store 180. [0074] digital wallet management module 160 monitors and detects when digital wallet asset 108A information updates, attribute updates, status changes, events, and activities occur. For example, digital wallet management module 160 may detect when a digital wallet asset 108A as a low balance; [0077] digital wallet management module 160 may transfer funds between digital wallet assets 108A, update information associated with digital wallet assets 108A or relationships between digital wallet assets 108A, may change payment sources, may notify digital wallet 106A user of a detected event or modification, etc. [0079] the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable…transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)

Examiner Note: If a target value unit was not created as a relationship for purchasing, the module may automatically modify the relationship to create a relationship (initiating a “toggle”) which updates the secondary wallet sequence.


then update the running total by subtracting the transaction amount from the quantity of value units associated with the target value unit transaction product account; 

(Wilczynski – [0025] Digital wallet software application 202 comprises a plurality of example digital wallet assets, including a first credit card 204, a second credit card 206, a debit card 208, a coffee store gift card 210, a movie theater rewards card 212, a driver's license 214, and a wine store rewards card 216. [0042] transaction processor module 170 applies resources from two or more digital wallet assets 108A when paying for a purchase based on a sequential, ordered, or ranked payment resource relationship created between multiple digital wallet assets 108A. For example, transaction processor module 170 first may use funds from one or more gift cards, before using funds from one or more debit cards, and before using funds from one or more credit cards when paying for a purchase based on a relationship between such digital wallet assets 108A. [0074] digital wallet management module 160 monitors and detects when digital wallet asset 108A information updates, attribute updates, status changes, events, and activities occur. For example, digital wallet management module 160 may detect when a digital wallet asset 108A as a low balance [0079] transaction processor module 170 performs a financial transaction using a digital wallet 106A based on a relationship between digital wallet assets. In one example, a relationship between multiple digital wallet asset 108A payment sources defines an order, sequence, and a ranking for how the payment sources are to be used when making a purchase or payment. For example, the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable…transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)



if the running total is greater than zero and there is at least one transaction product account that has not been toggled, iteratively update the running total by subtracting the transaction amount from a converted quantity of value units associated with each remaining transaction product account of the at least one transaction product account by 

(Wilczynski – [0058] a relationship between a credit card, store membership card and a photo identification card automatically causes a specific credit card and store membership card to be used for purchases with a merchant or automatically causes the credit card to be used when the store membership card is used. [0072] Digital wallet management module 160 also may adjust, modify, and/or remove relationships between digital wallet assets 108A automatically or based on user input. Digital wallet management module 160 may create and maintain a relationship between digital wallet assets 108A in a corresponding digital wallet 106A or other data store 180. [0074] digital wallet management module 160 monitors and detects when digital wallet asset 108A information updates, attribute updates, status changes, events, and activities occur. For example, digital wallet management module 160 may detect when a digital wallet asset 108A as a low balance; [0077] digital wallet management module 160 may transfer funds between digital wallet assets 108A, update information associated with digital wallet assets 108A or relationships between digital wallet assets 108A, may change payment sources, may notify digital wallet 106A user of a detected event or modification, etc. [0079] the relationship may define a primary payment source, secondary payment source, a tertiary payment source, etc. Thus, for example, transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable…transaction processor module 170 applies multiple payment sources in a manner to maximize user benefits, such as rewards, points, discounts, etc.)


examining each remaining transaction product account at least one transaction product account according to the primary wallet sequence until the running total is zero or less, or until all remaining toggled transaction product accounts have been examined; 

(Wilczynski – [0037] a digital wallet management module 160 may add, modify, arrange, organize, and/or remove digital wallet assets 108A with respect to one or more
digital wallet(s) 106A. [0040] digital wallet management module 160 may examine one or more digital wallet assets 108A and/or digital wallet asset 108A relationships in response to an event or modification involving at least one digital wallet asset 108A. [0077] digital wallet management module 160 performs an activity based on the relationship between the first asset and second asset in response to the event. In an example, digital wallet management module 160 performs one or more activities in response to an event or modification involving one or more digital wallet assets 108A and/or digital wallet asset 108A relationships. For example, digital wallet management module 160 may transfer funds between digital wallet assets 108A, update information associated with digital wallet assets 108A or relationships between digital wallet assets 108A, may change payment sources, may notify digital wallet 106A user of a detected event or modification, etc. [0079] transaction processor module 170 may use the third payment source when the first and second payment sources are exhausted and/or unavailable)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bondesen with Wilczynski in order to automatically modify relationships between digital wallet assets based on shared attributes and events/activities of the digital wallet assets and process transactions through an ordered application of resources from two or more digital wallet assets [Wilczynski - 0039, 0042].





Claim 24. 

Bodensen in combination with the references taught in Claim 23 teach those respective limitations.  Bodensen further teaches:

wherein the programming instructions, when executed by the processor, further cause the processor to receive and send, via an application programming interface, value unit information from and to a cross-boundary wallet; wherein the cross-boundary wallet exposes account management for a partner transaction product account from a transaction partner, the transaction partner being external to the network-connected transaction product management computer.  

(Bodensen - [0059]-[0063] [0071], [0074])


Claim 25. 

Bondesen teaches the following limitations:




receiving, at a transaction product management computer, a plurality of connections from a plurality of user devices; 

(Bondesen – [0020] Institutions, organizations, or even individuals that process financial transactions are widely varied in their organization and structure. Terms like "financial institution" are intended to encompass all such possibilities, including but not limited to banks, finance companies, stock brokerages, credit unions, savings and loans, mortgage companies, insurance companies, and/or the like. Additionally, disclosed embodiments may suggest or illustrate the use of agencies or contractors external to the financial institution to perform some of the calculations, data delivery services, and/or authentication services. These illustrations are examples only, and an institution or business can implement the entire method and system on their own computer systems or even a single work station if appropriate databases are present and can be accessed; [0029] the token may be stored on one or more payment devices 4 directly, and as such any transaction entered into by the user 2 with the one or more payment devices 4 may utilize the token; [Fig. 1])


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




associating, by a wallet processor, a first transaction product of a plurality of transaction products to a first user device of the plurality of user devices; 

(Bondesen - [0036] create the digital wallet for the user (e.g., through a wallet created for a business client or retail client associated with the user); [0024] A user may have one or more digital wallets on the user's payment device. The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets; [0029] the token may be stored on one or more payment devices directly, and as such any transaction entered into by the user 2 with the one or more payment devices 4 may utilize the token; [0037] a specific digital wallet and/or a specific account within the digital wallet may be selected for a particular merchant with whom the user 2 wants to enter into a transaction. For example, the user 2 may select "wallet 1" to enter into a transaction with "merchant 1" and "token 1" to utilize a specific account.)

The remainder of the claim is rejected using the same rationale as Claim 1.






Claim 28. 

Bodensen in combination with the references taught in Claim 25 teach those respective limitations.  Bodensen further teaches: 

receiving and sending via an application programming interface, at the wallet processor, value unit information from and to a cross-boundary wallet; wherein the cross-boundary wallet exposes account management for a partner transaction product account from a transaction partner, the transaction partner being external to the transaction product management computer.  

(Bodensen – [0059-0063, 0071, 0074])

Claim 29. 

Bodensen in combination with the references taught in Claim 28 teach those respective limitations.  Bodensen further teaches: 

placing one or more transaction authorization holds on at least a portion of one or more value unit amounts, each one or more value unit amounts associated with the at least portion of the plurality of the transaction product accounts; wherein the one or more value unit amounts sum to the required amount associated with the transaction.  

	(Bodensen - [0023], [0033], [0038], [0042])


Claim 30. 

Bodensen in combination with the references taught in Claim 29 teach those respective limitations.  Bodensen further teaches: 

receiving, at the wallet processor, a clearing transaction message from the transaction network; upon receipt, at the wallet processor, of one or more network messages associated with the transaction, sending, by an integration manager, messages to the plurality of external services to execute one or more value unit conversions to fulfill a total required transaction amount for the first transaction.  

	(Bodensen - [0023], [0033], [0038], [0042])


Claim 31. 

Bodensen in combination with the references taught in Claim 29 teach those respective limitations.  Bodensen further teaches: 

receiving, at the wallet processor, one or more clearing transaction messages from the transaction network; upon receiving the one or more clearing transaction messages, sending, by an integration manager, a plurality of transactions to the plurality of external services to execute one or more value unit conversions to fulfill a total required transaction amount for the one or more transactions.  

	(Bodensen - [0023], [0033], [0038], [0042])



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited on the PTO-892 but not applied:	

Bull (US 20170024728) provides a multi-purse card to conduct transactions and determining, based on a configuration, whether or not to use a first or second purse to improve efficiency when spending from a flexible spending account.

Maeng (US 10546289) provides various ways for a mobile or digital wallet to automatically select element(s) for a user based on the context in which the wallet is used.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695